Case 1:15-cr-O0866-WHP Document 51 Filed 04/24/20 Page 1 of 2

LAW OFFICE OF

STEPHANIE M. CARVLIN, ESQ.

140 Broadway, Suite 4610
New York, New York 10005

STEPHANIE M. CARVLIN, ESQ, TELEPHONE: 212-748-1636
FAX: 212-858-7750

April 24, 2020

Honorable William H. Pauley
United State District Court
Southern District of New York
500 Pear! Street

New York, NY 10007

Re: United States v. Roger Thomas Clark
15-cr-866 (WHP)

Dear Judge Pauley:

for Mr. Clark. Since Mr. Clark’s extradition to the United States almost two years ago, he

Mr. Clark has made multiple requests through

the internal prison system icuisnecnieemmsiahis
(Ee NS ae

| sent an email to MDC Staff Attorney Holly Pratesi on April 15, 2020, after a
previous call with Mr. Clark. | asked Ms. Pratesi to arrange for Mr. Clark to be seen by
medical personnel at the MDC. She responded via email on April 18, 2020, advising me
that she had forwarded my concern to health services "to be addressed as appropriate.”
Mr. Clark has not received adequate attention.
Case 1:15-cr-O0866-WHP Document 51 Filed 04/24/20 Page 2 of 2

Mle This is particularly concerning in light of the prevalence of the coronavirus that
causes COVID-19.

Given these circumstances | ask that the Court order the MDC to have medical

personnel meet with Mr. Clark and provide him with ongoing and truly appropriate
treatment for his condition.

| appreciate the Court's attention to this issue.

Respectfully submittdd,

Stephanie Zarviin
cc: AUSA Michael Neff

AUSA Vladislav Vainberg

 
